             Case 1:19-mc-91093-IT Document 1 Filed 03/11/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


LAWRENCE P. CIUFFITELLI, for himself                     Misc. Case No.
and as Trustee of CIUFFITELLI REVOCABLE
TRUST; GREG and ANGELA JULIEN;                           Pending in Civil Action Case No. 3:16-cv-
JAMES and SUSAN MACDONALD, as Co-                        00580-AC, in the United States District Court
Trustees of the MACDONALD FAMILY                         for the District of Oregon
TRUST; R.F. MACDONALD CO.; ANDREW
NOWAK, for himself and as Trustee of the
ANDREW NOWAK REVOCABLE LIVING                            Oral Argument Requested
TRUST U/A 2/20/2002; WILLIAM
RAMSTEIN; and GREG WARRICK, for
himself and, with SUSAN WARRICK, as Co-
Trustees of the WARRICK FAMILY TRUST,
individually and on behalf of all others similarly
situated,

                    Plaintiffs,
        v.

DELOITTE & TOUCHE LLP;
EISNERAMPER LLP; SIDLEY AUSTIN
LLP; TONKON TORP LLP; TD
AMERITRADE, INC.; and INTEGRITY
BANK & TRUST; DUFF & PHELPS, LLC,

                    Defendants.


 DELOITTE & TOUCHE LLP’S MOTION TO COMPEL NON-PARTY FIELDSTONE
   FINANCIAL MANAGEMENT GROUP, LLC TO COMPLY WITH SUBPOENA
       Pursuant to Federal Rule of Civil Procedure 45 and Local Rules 26 and 37.1, Defendant

Deloitte & Touche LLP (“Deloitte”) respectfully moves the Court for an order compelling

Fieldstone Financial Management Group, LLC (“Fieldstone”) to produce documents responsive

to Request Nos. 1-19 of Deloitte’s Subpoena Duces Tecum (the “Subpoena”). Deloitte issued

the Subpoena as a defendant in a putative class action pending in the United States District Court

for the District of Oregon before the Honorable John V. Acosta, Ciuffitelli v. Deloitte & Touche

LLP, No. 1:16-cv-00580-AC. Deloitte brings its Motion before this Court because this is the




                                                     1
           Case 1:19-mc-91093-IT Document 1 Filed 03/11/19 Page 2 of 5




judicial district in which Fieldstone was required to comply with the Subpoena. See Fed. R. Civ.

P. 45(d)(2)(B)(i).

       In support of this Motion, Deloitte relies upon the memorandum of law in support of this

Motion, the declaration of Eric Chen and attached exhibits, submitted herewith.

                           REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Defendant requests oral argument on its Motion to Compel

Non-Party Fieldstone Financial Management Group, LLC to Comply with Subpoena.



  Dated: March 11, 2019                     Respectfully submitted,


                                            DELOITTE & TOUCHE LLP


                                            By its attorney,

                                            /s/ William J. Trach
                                            William J. Trach, BBO# 661401
                                            LATHAM & WATKINS LLP
                                            John Hancock Tower, 27th Floor
                                            200 Clarendon Street
                                            Boston, MA 02116
                                            Telephone: (617) 948-6000
                                            Facsimile: (617) 948-6001
                                            william.trach@lw.com

                                            Attorney for DELOITTE & TOUCHE LLP




                                                2
           Case 1:19-mc-91093-IT Document 1 Filed 03/11/19 Page 3 of 5



                   LOCAL RULE CERTIFICATE OF CONSULTATION

        Undersigned counsel certifies, consistent with his obligations under Rules 7.1(a)(2),
26.2(c), and 37.1(a) of the Rules of Practice of the U.S. District Court for the District of
Massachusetts, that counsel for Deloitte has conferred and attempted in good faith to narrow and
resolve the issues presented in this Motion with counsel for Fieldstone.

                                                              /s/ William J. Trach
                                                                William J. Trach



                                 CERTIFICATE OF SERVICE

        On this 11th day of March, 2019, I directed a true copy of the above document to be
electronically filed with the Clerk of the Court for the United States District Court for the District
of Massachusetts by using the Court’s CM/ECF system, and I caused a copy of this Motion to be
sent by email to counsel for Fieldstone and all parties in the underlying litigation at the addresses
below:


  THE FERRANTI FIRM LLC                           STARK & STARK


  William P. Ferranti,                            Benjamin E. Widener
  1819 SW 5th Avenue, Suite 403                   939 Lenox Drive
  Portland, OR 97201                              Lawrence, NJ 08648-2389
  Telephone: (503) 877-9220                       Telephone: (609) 895-7358
  Email: wpf@ferrantiappeals.com                  Email: bwidener@stark-stark.com

  -And –
                                                  Attorneys for Non-Party Fieldstone Financial
  Linda T. Coberly                                Management Group, LLC
  Joanna Rubin Travalini
  WINSTON & STRAWN LLP
  35 West Wacker Drive
  Chicago, IL 60601
  Telephone:(312) 558-5600
  Email: lcoberly@winston.com
         jtravalini@winston.com

  Attorneys for Defendant EisnerAmper LLP




                                                  3
         Case 1:19-mc-91093-IT Document 1 Filed 03/11/19 Page 4 of 5



HARRANG LONG GARY RUDNICK                HART WAGNER, LLP
P.C.

                                         Matthew J. Kalmanson
William F. Gary
william.f.gary@harrang.com               mjk@hartwagner.com
Sharon A. Rudnick,                       Lindsay Howk Duncan,
sharon.rudnick@harrang.com               lhd@hartwagner.com
360 E. 10th Avenue, Suite 300             1000 SW Broadway, Twentieth Floor
Eugene, OR 97401-3273                    Portland, OR 97205
 Telephone:(541) 485-0220                Telephone: (503) 222-4499
                                         -And –
-And –

Michael S. Pullos,                       Bruce M. Bettigole
mpullos@winston.com                      brucebettigole@eversheds-sutherland.com
Stephen V. D’Amore,                      Nicholas Christakos,
sdamore@winston.com                      nicholaschristakos@eversheds-sutherland.com
WINSTON & STRAWN LLP                     EVERSHEDS SUTHERLAND (US), LLP
35 West Wacker Drive                     700 Sixth Street NW, Suite 700
Chicago, IL 60601
Telephone: (312) 558-6468                Washington, D.C. 20001-3980
                                         Telephone: (202) 383-0100
Attorneys for Defendant Duff & Phelps,   Facsimile: (202) 637-3593
LLC
                                         Attorneys for Defendant TD Ameritrade, Inc.




                                         4
         Case 1:19-mc-91093-IT Document 1 Filed 03/11/19 Page 5 of 5



MARKOWITZ HERBOLD PC                        K&L GATES LLP

David. B Markowitz
DavidMarkowitz@MarkowitzHerbold.com         Philip S. Van Der Weele,
Jeffrey M. Edelson,                         phil.vanderweele@klgates.com
JeffEdelson@MarkowitzHerbold.com            One SW Columbia Street, Suite 1900
Chad M. Colton,                             Portland, OR 97258
ChadColton@MarkowitzHerbold.com             Phone: 503-228-3200
 1211 S.W. Fifth Avenue, Suite 3000
 Portland, OR 97204                         Attorneys for Defendant Tonkon Torp LLP
 Telephone: 503-295-3085

-And –

Brad D. Brian,
Brad.brian@mto.com
Bruce A. Abbott,
Bruce.abbott@mto.com
Kevin L. Brady
Kevin.Brady@mto.com
Trevor N. Templeton
Trevor.templeton@mto.com
MUNGER, TOLLES & OLSON LLP
355 South Grand Avenue, 35th Floor
Los Angeles, CA 90071
Telephone: 213-683-9100

Attorneys for Defendant Sidley Austin
LLP


LANE POWELL PC


Milo Petranovich,
Peter D. Hawkes,
SreeVamshi C. Reddy,
601 S.W. Second Avenue, Suite 2100
Portland, OR 97204
Telephone: 503.778.2100

Attorneys for Defendant Integrity Bank &
Trust



                                        /s/ William J. Trach
                                             William J. Trach




                                             5
